Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
No claims are amended.
Claims 1-6 are examined on the merits.
Response to Arguments
No Arguments are submitted for discussion.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10758293. Although the claims at issue are not identical, they are not patentably distinct from each other because:
All the limitations of claim 1 of the Application are to be found in claim 1 of the Patent. The difference lies in the fact that the copending claims include more elements and are thus much more specific.  Thus the invention of the Patent claim 1 is in effect a "species" of the "generic" invention of the claim 1 of the Patent.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).   Since claim 1 of the Application is anticipated by claim 1 of the Patent, it is not patentably distinct from the claim 1 of the Patent.
All the limitations of claims 2-5 of the Application are to be found in claim 1 of the Patent.
All the limitations of claim 6 of the Application are to be found in claim 9 of the Patent.
No art rejection is present for claims 1-6, since, as previously stated in the Office Action mailed on 03/03/2021, the closest prior art of record CN204312376U, US-4642128 and US-6663698-B2 fail to teach, suggest or render obvious a second rotary element disposed outside the airflow  path and within the housing that causes circulation of air throughout the enclosure.
CN204312376U   discloses a smoke evacuation device having a first rotary element and a second rotary element but both rotary elements are disposed within the airflow path, and therefore the second rotary element is incapable of performing claimed function.
US-4642128 teaches a smoke evacuation device having the only one rotary element disposed within the airflow path, and therefore, incapable of performing claimed function.
US-6663698-B2 teaches a smoke evacuation device having a first rotary element and a second rotary element but both rotary elements are disposed within the airflow path, and therefore the second rotary element is incapable of performing claimed function.
As such, none of the cited references alone or in combination teach, suggest or render obvious the second rotary element disposed outside the airflow path and within the housing that causes circulation of air throughout the enclosure. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781